DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 was considered by the examiner. Examiner request a new copy of the JP 5754425 B2 as the current copy is unreadable except for the drawings.

Drawing Objections
Examiner withdraws the drawing objection based upon Applicant’s submission of new figure 9, and based upon their remarks filed April 7, 2022.

Specification Objections
Examiner withdraws the specification objections based upon Applicant’s amendment to the specification.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-11, 13-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 6,724,042 B2) (“Onishi”), in view of Nozomi et al. (JP 5754425 B2) (“Nozomi”).
Regarding claims 1, Onishi teaches at least in figure 26:
a semiconductor layer (11/24) having a main surface (top of 24); 
a first conductivity type drift region (24, where 24 is n-type) at a surface layer part of the main surface (24 is so located); 
a super junction region (at least 22f) having a first conductivity type first column region (n-columns in 24) and a second conductivity type second column region (p-columns in 24),
wherein the first conductivity type first column region (n-columns in 24) and the second conductivity type second column region (p-columns in 24) are in an alternate arrangement (figure 26 shows they are alternately arranged) at a surface layer part (the surface of 24) of the first conductivity drift region (n-columns and p-columns are formed at a surface layer part of 24); 
a second conductivity type low resistance region (p+/p) at the surface layer part of the first conductivity type drift region (p+/p is formed at the surface layer part of 24), 
wherein the second conductivity low resistance region (p+/p) has an impurity concentration in excess of an impurity concentration of the second conductivity type second column region (p+/p has an excess of p-impurities than the p-columns); 
a region insulating layer (23) on the main surface (top of 24),
wherein the region insulating layer (23) covers the second conductivity type the low resistance region (p+/p) such that a part of the second conductivity type low resistance region is exposed (23 covers part of p+/p).

Onishi does not teach:
a first pad electrode on the region insulating layer,
wherein the first pad electrode overlaps with the second conductivity type  low resistance region; and 
a second pad electrode on the main surface,
wherein the second pad electrode  is electrically connected to the second conductivity type second column region and the second conductivity low resistance region, and
the first pad electrode is spaced apart from the second pad electrode

This is because Onishi teaches:
The first pad electrode 17 is a source electrode that covers the gate electrode 16. Where Applicant’s first pad electrode appears to be the gate electrode, and the second pad electrode appears to be the source electrode.

Nozomi teaches at least in figure 3-9:
a first pad electrode (17, the gate electrode) on the region insulating layer (13),
wherein the first pad electrode (17) overlaps with the second conductivity type low resistance region (7); and 
a second pad electrode (12, the source electrode) on the main surface (top of 24),
wherein the second pad electrode (12) is electrically connected to the second conductivity type second column region (5) and the second conductivity low resistance region (7), and
the first pad electrode (17) is spaced apart from the second pad electrode (12).
It would have been obvious to one of ordinary skill in the art to combine the Nozomi and Onishi as Nozomi as it appears that the relationship between the source and gate electrode of Nozomi is a alternative variation to the relationship between the source and gate electrode of Onishi. Where in Onishi the source goes over the gate electrode, and in Nozomi the source has a relay 18 which goes around the gate electrode.
Regarding claim 2, Onishi teaches at least in figure 26:
wherein the second conductivity low resistance region (p+/p) is in a partial region of the super junction region at the surface layer part of the first conductivity type drift region (24) (p+/p is so formed), and 
the first pad electrode (left 17) is on the region insulating layer (23) such that the first pad electrode (Nozomi 17) overlaps with the super junction region (at least 22f) and the second conductivity type low resistance region (p+/p).
Regarding claim 3, Onishi teaches at least in figure 26:
wherein the region insulating layer (23) covers the second conductivity type low resistance region (p+/p) such that a peripheral edge part of the low resistance region to be exposed (a peripheral edge of p+/p is where p+ meets n+), and 
the second pad electrode (Nozomi 12) is electrically connected to the peripheral edge part of the second conductivity low resistance region (the combination would result in Nozomi 12 being is electrically connected to p+/p where it meets n+) (Examiner notes that p+/p can have a plurality of peripheral regions, and all regions are “electrically” connected to Nozomi 12. Further, Examiner notes that every part of the device is electrically connected. Therefore, this term does not limit the structure by much if any.)
Regarding claim 4, Onishi teaches at least in figure 26:
wherein the second conductivity type low resistance region (p+/p) has a peripheral edge part connected to the second conductivity type second column region (at least one of the p-columns are “electrically” connected to the p+/p region), and 
the second pad electrode (Nozomi 12) is electrically connected to an inner peripheral edge part of the second conductivity type low resistance region and the second column region (as stated in claim 3 above, Nozomi 12 is electrically connected to every, or nearly every, element of the device including the inner peripheral edge of the p+/p region).
Regarding claim 5, Onishi teaches at least in figure 26:
wherein the second conductivity type low resistance region (p+/p) is shallower than the second type second column region (p-column) (as shown in figure 26 the p+/p are formed shallower than the p-columns).
Regarding claims 6, Onishi teaches at least in figure 26:
a field effect transistor structure that includes a first conductivity type channel region (n-type 12e) (the prior art does not teach the channel region is a second conductivity type, or p-type. However, it would have been obvious to change the channel from n-type to p-type as this would create an NPN transistor instead of a PNP tranisstor) formed at a surface layer part of the first column region (top of 24),
a gate insulating layer (19a/15) in contact with the channel region (12e), and 
a gate electrode (16; Nozomi 17) facing the channel region (12e) with the gate insulating layer therebetween (19a/15), 
wherein the first pad electrode (Nozomi 17) is electrically connected to the gate electrode (Nozomi 15), and 
the second pad electrode (Nozomi 12) is electrically connected to the channel region (as stated in claim 3 above, Nozomi 12 is electrically connected to every, or nearly every, element of the device including the inner peripheral edge of the p+/p region; This would include the channel region).
Regarding claim 8, Onishi teaches at least in figures 17, and 26:
a second conductivity type field limit region (p in region 120) at the surface layer part of the first conductivity drift region (top of 24) such as to surround the super junction (at least 22f) region in a plan view (figure 26 does not show the plan view. However, this would be obvious based upon at least figures 17, 20, 22, 23, where these figures show that the P/N columns can surround the transition region of the breakdown withstanding region).
Regarding claim 9, Onishi teaches at least in figures 17, and 26:
wherein the second conductivity type low resistance region (p+/p) is in that a region of the surface layer part of the main surface which is surrounded by the second conductivity type field limit region (as seen in at least figure 22 there are a plurality of 920b’s which would surround the transition region of the breakdown withstanding region).
Regarding claims 10, and 14, Onishi teaches at least in figures 17, and 26:
wherein the second conductivity type low resistance region (p+/p) is spaced apart from the second conductivity type field limit region (Applicant does not define what “spaced” means. Therefore, Examiner can state that p+/p is spaced from the p-columns in 120 by the n-column 20aa).
Regarding claim 11, Onishi teaches at least in figures 17, and 26:
wherein the second conductivity type low resistance region (p+/p) has an impurity concentration in excess of an impurity concentration of the second conductivity type field limit region (p-columns in 120) (the analysis in claim 1 is equally applicable here in regards to the impurity concentration).
Regarding claim 13,
Claim 13 is rejected for the same reasons as claim 1 and 8. This is because claim 1 and its dependent contain all the limitations of claim 13.
Regarding claim 15,
Claim 15 is rejected for the same reasons as claim 2 above.
Regarding claim 16,
Claim 16 is rejected for the same reasons as claim 3 above.
Regarding claim 17,
Claim 17 is rejected for the same reasons as claim 4 above.
Regarding claim 18,
Claim 18 is rejected for the same reasons as claim 5 above.
Regarding claim 19,
Claim 19 is rejected for the same reasons as claim 6 above.
Regarding claim 21,
As stated by Applicant in the remarks, claim 21 is a combination of claims 1 and 6, and is rejected for the same reasons as claims 1 and 6 above.

Allowable Subject Matter
Examiner withdraws the allowability of claims 6, and 19 based upon Applicant’s amendments to claim 1.

Claims 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, The prior art does not teach:
wherein the field effect transistor structure (Gate and area below it) is in a region outside of the second conductivity type low resistance region (p+/p).
This is because the p+/p region make up the source of the field effect transistor structure.
Regarding claim 12, 
wherein the field limit region is formed to be shallower than the second column region (the prior art teaches the field limit region, p-columns in 120, are the same depth as the second column region, p-columns in at least 22f).

Claim 20 is allowable.
The following is a statement of reasons for the allowable subject matter:  
Regarding claim 20,
As stated by Applicant in the remarks, claim 20 is a combination of claims 1, 8, and 12. Therefore, claim 20 is allowable for the same reasons as claim 12 above.

Response to Arguments
Applicant’s amendments to the claims, and arguments/Remarks, filed April 7, 2022, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onishi, in view of Nozomi. Further, Applicant’s amendment to claim 1 has necessitated the withdraw of allowable subject matter of claims 6, and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822